Case 20-12437-mdc           Doc 19    Filed 08/19/20 Entered 08/19/20 13:30:30                Desc Main
                                      Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                           :
                                                 :
         Aden J Fredericks                       :      Case No.: 20-12437MDC
                                                 :
                                                 :
         Debtor(s)                               :      Chapter 13


                 PRE-CONFIRMATION CERTIFICATION
   OF COMPLIANCE WITH POST-PETITION OBLIGATIONS IN ACCORDANCE
          WITH 11 U.S.C. SECTIONS 1325(a)(6), 1325(a)(8) AND (a)(9)


         I, BRAD J. SADEK, upon my oath according to law, hereby certify as follows in
connection with the confirmation hearing scheduled for August 27, 2020, in the above-
referenced case:


         1.          The above-named debtor(s) will be able to make all payments under the plan
                     and to comply with the plan.
         2.          The above-named debtor(s) has/have paid all post petition amounts that are
                     required to be paid under any and all Domestic Support Obligations
         3.          The above-named debtor(s) has/have filed all applicable Federal, State, and
                     local tax returns, as required by 11 U.S.C. Section 1308.
         4.          If the confirmation hearing date stated above is adjourned for any reason, and
                     the information herein changes, an updated Certification will be provided to the
                     standing trustee prior to any subsequent Confirmation hearing date.
         5.          If this Certification is being signed by counsel of debtor(s), counsel certifies
                     that debtor(s) was/were duly questioned about the statements in this
                     Certification and supplied answers consistent with this Certification.




DATED: August 19, 2020                                  BY:     /s/ Brad J. Sadek
